AO 2458 (Rev. 02/0S/2019) Judgment in a Criminal Petty Case   (Mod~~)                                                                       Page I of!


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                      v.                                            (For Offenses Committed On or After November I, 19S7)


              Walter Fernando Martinez-Godinez                                      Case Number: 2: l 9-mj-8591

                                                                                    Leah Weatherly Gonzales
                                                                                    Defendant's Attorney


REGISTRATION NO. 70558298

THE DEFENDANT:
 l2SI pleaded guilty to count(s) 1 of Complaint
                                           ~---------------~~--~-------~-
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                   Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)
                                                                               ~---~-~----------~
 D Count(s)                                                                          dismissed on the motion of the United States.
                   ~~---~~-----~-~~~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIME SERVED                                   IE   --~:..._       _____ days
 l2SI Assessment: $10 WAIVED l2SI Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, March 5, 2019


                                               FILED
                                                 AR - 5 2019                     ORABLE RUTH B      EZ MONTENEGRO
                                                                               ITED STATES MAGISTRATE JUDGE
                                   CLERK, U.S. DISTRICT COURT
                                 SOUTHERN DISTRICT OE CALIFORNIA
                                 BY                                 OE PU TY
Clerk's Office Copy                                                                                                              2:19-m}8591
